DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Lee et al., (US 2012/0236943) which teaches a decoding method including selecting a plurality of reference blocks based on a plurality of motion vectors and setting weights assigned to the plurality of reference blocks independently for each of a plurality of regions of a current block in order to predict and encode the current block, and Kadono et al., (US 2004/0246373) which teaches a method of coding an input interlaced picture with reference to at least one decoded picture, while generating a predictive picture using a prediction equation weighted by predetermined weighting factors, with reference to the decoded picture; generating a first coded signal by coding a differential picture between the input interlaced picture and the predictive picture adaptively either on a field-by-field basis or on a frame-by-frame basis; generating a decoded picture by decoding said coded signal and adding the decoded coded signal to the differential picture; and generating a second coded signal by coding the predetermined weighting factors in the respective ways, on the field-by-field basis or on the frame-by-frame basis, when the differential picture between the input interlaced picture and the predictive picture is coded adaptively either on the field-by-field basis or on the frame-by-frame basis. These references, either singularly or in combination fail to anticipate or render obvious especially the underlined wherein a number of the one or more weight prediction parameter candidates is variably determined based on a size of the current block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marnie Matt whose telephone number is (303)297-4255.  The examiner can normally be reached on Monday - Friday, 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARNIE A MATT/Primary Examiner, Art Unit 2485